Citation Nr: 9916724	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which confirmed and continued an earlier 
denial of the veteran's claim for a rating in excess of 30 
percent for his PTSD, and from a June 1997 RO rating decision 
which denied the veteran's claim for a total rating for 
compensation based on individual unemployability due to his 
service-connected disabilities.  The veteran filed a timely 
appeal to these adverse determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's PTSD is currently manifested by definite 
social and industrial impairment, with symptoms such as 
depressed mood and suspiciousness of others, chronic sleep 
impairment, and mild memory loss, but with routine behavior, 
self-care, and conversation normal, and no evidence of speech 
impairment, difficulty in understanding complex commands, 
impaired long-term memory, or mood disturbances.

3.  The veteran is service connected for the following three 
disorders:  PTSD, rated at 30 percent disabling; residuals of 
a gunshot wound to the right thigh, rated at 10 percent 
disabling; and a scar of the popliteal region of the right 
leg, rated as noncompensably (zero percent) disabling.

4.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996, 1998).

2.  A total rating for compensation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

The veteran's claim for an increased rating for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the "Court") has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts needed to 
adjudicate a schedular evaluation of the veteran's disorder 
have been properly developed.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's PTSD includes multiple VA outpatient notes, 
progress notes, and hospital summaries dated from June 1991 
to July 1997.  These notes reflect ongoing treatment for, and 
diagnoses of, PTSD, including participation in a 5-week Post 
Traumatic Stress Disorder Rehabilitation Program (PRP) 
specializing in trauma and stress management from November to 
December 1995.  

Of particular note is a VA discharge summary dated in April 
1996.  At that time, mental status examination revealed the 
veteran to be alert, fully oriented, and in good contact with 
reality.  His judgment and insight were fair, his affect was 
appropriate, and his mood was euthymic.  There was no 
evidence of delusions or hallucinations.  He was not suicidal 
or homicidal, and memory was grossly intact.  The examiner 
rendered an Axis I diagnosis of PTSD.

Also of note is a VA discharge summary dated in December 
1996, at which time the veteran complained of flashbacks, 
nightmares, intrusive thoughts of Vietnam, depression, and 
sleep problems.  Mental status examination revealed the 
veteran to be alert, fully oriented, and in good contact with 
reality.  There was no evidence of delusions or 
hallucinations, and judgment and insight were good.  His 
affect was blunt, but his mood was euthymic.  Speech was 
slightly slurred, but goal directed.  He was not suicidal or 
homicidal.  Memory was somewhat impaired.  The examiner 
rendered Axis I diagnoses of PTSD, alcohol abuse, poly 
substance abuse, and nicotine dependence.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned. 

These treatment notes also contain a discharge summary dated 
in July 1997.  At that time, the veteran complained of a 
depressed mood, lack of interest and lack of energy, and 
suicidal ideation for the previous month.  He also reported a 
loss of appetite and a loss of 20 pounds in the previous two 
months.  He also stated that he suffered from recurrent 
flashbacks and memories of Vietnam.  On mental status 
examination, the veteran was cooperative, neat and tidy.  His 
attention was arousable and well sustained, and there were no 
tics, stereotypes or mannerisms.  His mood was repressed and 
congruent with thinking, and his affect was appropriate to 
his mood.  His speech was normal, and his thought process was 
linear.  Suicidal ideations were present, but there were no 
homicidal ideations, delusions, or formal thought disorder.  
There were no hallucinations or sensory modality, and he was 
oriented to time, place, and person.  His memory was good, 
but his insight and judgment were impaired.  The examiner 
rendered Axis I diagnoses of depressive disorder, not 
otherwise specified, PTSD, alcohol dependence, and nicotine 
abuse. The GAF assigned at the time of discharge was 75.

In July 1997, the veteran underwent a VA examination.  At 
that time, he complained of panic attacks approximately twice 
per week, paranoia around crowds, flashbacks to Vietnam, 
depression, and difficulty staying asleep due to nightmares 
about combat.  On mental status examination, the veteran was 
casually dressed with a dysphoric affect.  He was well 
oriented to all three spheres, but could only recall one of 
three items he was asked to remember.  He reported having 
auditory hallucinations and visual hallucinations of combat.  
He was very suspicious of people.  The examiner rendered a 
diagnosis of PTSD.  A GAF score was not assigned.

In March 1998, the veteran also underwent a VA Social and 
Industrial Survey.  Although this survey did not offer any 
diagnoses, the veteran did report suffering from PTSD, a 
shrapnel wound in the leg, and cancer of the tongue and neck.  
He reported that he had held several jobs since service, the 
most recent of which was in 1980 when he worked for 6 months 
loading trucks.  He stated that he lost this job because he 
could not get into the union.  He also stated that he was 
unmarried and depressed all the time, feeling like a loner.  

The veteran's PTSD has been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411.  Pursuant to the rating criteria in effect at the 
time the veteran perfected his appeal, a 30 percent rating 
was warranted if the PTSD caused definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
have resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted if 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels must have been so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating was warranted if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent rating was warranted if the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior must have been present.  Finally, the veteran 
must have been demonstrably unable to obtain or retain 
employment.  The United States Court of Veterans Appeals 
(Court) has determined that the three criteria enumerated for 
a 100 percent rating are to be viewed separately, such that 
the veteran need only satisfy one of the three criteria in 
order to warrant the grant of a 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

As regards the criteria for the currently-assigned 30 percent 
evaluation, the VA General Counsel, in response to an 
invitation by the Court to construe the term "definite" in 
a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed.Reg. 4752 (1994).  See also Hood v. Brown, 
4 Vet. App. 301 (1993).

A review of the evidence detailed above reveals that the 
veteran's PTSD is characterized by depression, 
suspiciousness, flashbacks, sleep disturbance, and somewhat 
impaired insight and judgment.  However, most examinations 
have found the veteran to be well oriented to all three 
spheres, well-groomed, and cooperative, with no evidence of 
speech impairment, thought disorder, memory impairment, 
suicidal or homicidal ideations, hallucinations, delusions, 
or mood disorder.  In addition, while his insight and 
judgment have at times been described as impaired, on other 
occasions they were found to be good.  Furthermore, while his 
affect was usually blunted at the time of examinations, it 
has also been noted that it was appropriate to his mood.  The 
Board finds that symptomatology corresponds to no more than 
the "definite" or "moderately large" degree of severity 
contemplated for a 30 percent rating under the former 
criteria of DC 9411.

Furthermore, the Board notes that this level of severity is 
consistent with the GAF scores assigned to the veteran's 
PTSD, which in recent years have ranged from a low of 60 to a 
high of 75.  According to the GAF scale contained in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 60 is assigned when overall 
functioning is characterized by moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).   A GAF score of 75 is assigned when symptoms, if 
present, are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) with no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  These scores are 
thus consistent with the 30 percent rating for PTSD.  
Furthermore, the Board notes that these scores represent the 
impairment caused not only by the veteran's PTSD, but also by 
his other Axis I diagnoses, including alcohol abuse, poly 
substance abuse, and depressive disorder.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996). The 
new criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Therefore, the Board shall analyze the veteran's 
increased rating claim under these new criteria as well.

Under the revised criteria for evaluating psychiatric 
disorders, a 30 percent evaluation is warranted when a mental 
disorder creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence detailed above reveals that the 
veteran's symptomatology tracks quite closely the criteria 
contemplated by a 30 percent rating under the new criteria of 
DC 9411.  Multiple examinations have found the veteran to be 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal.  For example, at the time 
of the veteran's July 1997 discharge summary the examiner 
stated that the veteran was "neat and tidy," with normal 
routine behavior ("no tics, stereotypes or mannerisms") and 
his "speech was normal."  In addition, several examinations 
have found that the veteran suffers from depressed mood and 
suspiciousness of others, chronic sleep impairment, and mild 
memory loss, all of which are symptoms specifically 
contemplated by a 30 percent rating.  

Although the veteran has exhibited some of the criteria for a 
50 percent rating, such as a flattened affect, impaired 
judgment, and panic attacks more than once per week (he 
reported experiencing panic attacks twice per week at the 
time of the VA examination in July 1997), there is no 
evidence that the veteran suffers from most of the other 
criteria, such as circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, with 
retention of only highly learned material and forgetting to 
complete tasks, or disturbances of motivation and mood.  On 
the contrary, the veteran's speech has been found to be 
normal on most occasions, there is no evidence of any long-
term memory impairment, and his mood has most often been 
described as euthymic and congruent with his thinking.  

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's PTSD.  The 
Board would point out that its denial of the instant claim is 
based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) in the 
first instance.  In this appeal, however, there has been no 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

Finally, the Board has considered the contention, set forth 
by the veteran's representative in his June 1998 Informal 
Hearing Presentation, that the veteran's most recent VA 
examinations were inadequate because they did not include 
multi-axial assessments and GAF scores.  However, the Board 
notes that while DSM-IV recommends the use of a multi-axial 
diagnosis, including assignment of a Global Assessment of 
Functioning (GAF) score on Axis V, they are not required.  In 
any case, the veteran's claims file contains several recent 
examination reports which do provide multi-axial assessments 
and GAF scores, as discussed above, which the Board finds 
adequate for rating purposes.






 

II.  Total Rating for Compensation Based on Individual 
Unemployability
Due to a Service-Connected Disability 

The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. 3.340, 3.341, 4.16.  
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
The regulations provide that where, as here, a veteran has 
two or more service-connected disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more before a total rating may be assigned.  
38 C.F.R. § 4.16(a).  However, as the veteran does not have 
one disability ratable at 40 percent, with a combined rating 
of 70 percent, the veteran fails to meet the initial criteria 
for consideration of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.

The Board has nevertheless considered the veteran's 
contention that he is unemployable because his service-
connected disorders make it impossible for him to work.  In 
this regard, the Board has carefully reviewed the VA Social 
and Industrial Survey conducted in March 1998.  Under the 
section entitled "Industrial Adjustment," the examiner 
noted that the veteran held a job as a car driver for a 
dispatcher from 1971 to 1973, which he lost when his family 
moved out of the city.  He then worked for his mother as a 
bartender for five years, then for three summers putting up 
fences.  The reason for leaving these positions was not 
given.  His most recent job was in 1980, at which time he 
worked for 6 months loading trucks.  He stated that "when he 
could not get into the union, he lost the job."  It thus 
appears that in most cases, the veteran's employment was 
terminated for reasons other than the effects of his service-
connected disorders.  Furthermore, although the veteran has 
apparently been unemployed since that time, neither this 
examiner nor any other has stated that the veteran is 
unemployable.  Finally, the Board notes that the veteran 
suffers from very significant nonservice-connected 
disabilities, including cancer of the tongue and neck, 
hepatitis, cirrhosis of the liver, and thrombophlebitis.  
Thus, despite the veteran's contentions, the Board finds that 
the evidence does not show that the veteran is unemployable 
due to his service-connected disabilities.

The veteran has undoubtedly experienced impairment in his 
ability to perform substantially gainful employment due to 
his service-connected disabilities, as evidenced by his 
combined 40 percent disability evaluation.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (1998).  
The Board believes, in light of recent medical examinations 
and outpatient treatment notes, that the VA Schedule for 
Rating Disabilities and the disability evaluation assigned to 
each disorder under that schedule accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities is not warranted.


ORDER

A rating in excess of 30 percent for PTSD is denied.

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

